Siebeoeeb, J.
Appellants contend that tbe title to tbe property covered by tbe purchase of plaintiff from them did not pass until tbe goods arrived at Chicago at plaintiff’s place of business. This question is controlled by tbe intention of tbe parties to tbe contract. It appears that defendants in tbe first instance bargained with plaintiff for tbe sale of part of tbe goods, and that be thereafter, while at defendants’ place of business in Beloit, purchased tbe remainder of *290defendants’ stock, which comprised the greater portion, of the goods purchased. There is evidence tending to show that before the sale was concluded at the lump price of $800 some of the goods were separated and laid out in the storehouse of the defendants in plaintiff’s presence; that plaintiff then paid a part of the purchase money, and that defendants agreed to transfer the goods from their storeroom to the cars; that plaintiff remained with defendants to attend to the loading of the goods; and that, after paying an additional $100 of the purchase price to the defendants before the loading into the cars had been completed, he directed defendants to attend to billing the goods for him and shipping them to Ms address at Chicago. It appears that plaintiff received the bill of lading from defendants and the attached draft for the unpaid purchase price and paid it several days before the goods had arrived at his place of business in Chicago. Erom these and other facts and circumstances adduced in evidence we are persuaded that the juiy were warranted in concluding that the parties intended the title to the property purchased should pass at the time of the purchase and before the goods were transferred to the cars at Beloit. The conduct of the parties, the payment of the purchase price before delivery, and the control of the transfer and the shipment of the goods by plaintiff strongly support the conclusion of a completed sale and transfer of the property before the shipment from the defendants’ storeroom. Since the jury were justified in finding the plaintiff owned the goods when they were being loaded into the cars, it follows, in view of the other evidence adduced, that their verdict finding defendants guilty of appropriating and converting a portion of them to their own use must stand. The court properly awarded judgment in plaintiff’s favor.
By the Court. — Judgment affirmed.